Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant’s election with traverse of Claims 1-3, 16,17, and 20 in the reply filed 5/16/2022 is acknowledged. 
Claims 4-15 and 18-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Applicants arguments have been considered. 
(a) Applicants argued on page 9 last few lines of third paragraph and fourth paragraph (in Remarks, filed 5/16/2022) that “Therefore, the claims of Groups I-VI all include the claimed subject matter and genetic elements and sequences included in Group I. Therefore, all the claims of Group I-VI have a commonality of the amino acid sequences included in claim 1 and, thus, the same or corresponding technical feature”.
(b) Applicants also argued that “Furthermore, and without conceding the above, Groups I and II are even more closely related to the amino acid sequences included in claim 1 because searching the amino acid sequences and host cell including the same should be able to be conduct simultaneously by the Examiner without needing to duplicate effort needed to search separately each group separately”.
In response, this is not found persuasive because examiner believes that Group I recite Mannanase enzyme and group II recites recombinant host cell to produce Mannanase enzyme. Therefore, it is the production method of Mannanase enzyme using recombinant technology where additionally suitable recombinant host cell having different material need to be taken into consideration for performing as suitable host in addition to the common search related to enzyme Mannanase and its composition (product) which (part) is common for group I and II. It is also to be noted that and as mentioned in the last office action, respective restricted groups, e.g. some are restricted method claims, some are restricted for specific use etc. Therefore, they are restrictable.
Claims 4-15 and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
The requirement is still deemed proper and is therefore made FINAL.

Status of the application
3.	Claims 1-20 are pending in this application.
Claims 4-15 and 18-19 have been withdrawn.
Claims 1-3, 16, 17, 20 have been rejected.

Use Claims
Claim Rejections - 35 USC § 112

4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 provides for the use of the mannanase enzyme composition. But since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is practiced.

35 USC § 101
6.	 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claim 16 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC §112
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description:
9.   	 Claims 1-3, 16,17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

10.    Claim 1 is rejected based on lack of written description because written description does not provide adequate information regarding “at least 70% sequence identity with SEQ ID # 16” , “at least 70% sequence identity with SEQ ID # 12”, “at least 70% sequence identity with SEQ ID # 20” as claimed in claim 1. The reason is, there is no teaching in the specification regarding which “30% of the structure can be varied with respect to SEQ ID # 16”, “7% of the structure can be varied with respect to SEQ ID # 12” and “21% of the structure can be varied with respect to SEQ ID # 20” while retaining the ability of the enzyme protein to catalyze the mannanase enzyme activity. Consequently, there is no information about which amino acids can vary from Seq ID: 16 (if any), Seq ID: 12 (if any), Seq ID: 20 (if any) have the activity of catalyzing this reaction. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed Mannanase enzyme. 

 	Enablement 
11. 	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 16,17 and 20 are rejected are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-3, 16,17 and 20 are rejected are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enzyme Mannanase enzyme composition, however, it does not reasonably provide enablement for all uses as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue." In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01 (a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:
Claim 1 (claims 2-3, 16,17 and 20 are rejected thereof) limits the Mannanase to being an enzyme. The Mannanase is being is structurally unlimited.
The claim is broadly and reasonably interpreted as meaning the Mannanase is being naturally produced or is recombinantly produced by the microorganism. As such, the Mannanase enzyme is structurally unlimited.
 (C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: At the time of the invention, the structure of the claimed protein is taken as essentially being undefined and unlimited. It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (Le., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11 .A.4.(c), which states, ”[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains [James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).]" (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification fails to disclose working examples of Mannanase enzyme proteins (with all variable amino acid sequences) as encompassed by the claims. The specification fails to provide guidance regarding modification(s) to the amino acid sequence of SEQ ID NO:16,12 and 20 with an expectation of maintaining Mannanase enzyme activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731,8 USPQ2nd 1400 (Fed. Cir, 1988).
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.

Scope of Enablement
12.	Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731,8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
13.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 1-3, 16, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kauppinen et al. (US 2003/0203466).

15.	Regarding claim 1, Kauppinen et al. (US 2003/0203466) discloses an enzyme composition can contain  mannanase enzyme which can be from Bacillus species ([0009], [0057], [0143]) including Bacillus clausii (in ([0009], [0057] e.g. Bacillus clausii, [0066], [0095] e.g. in [0095] it recites all species over 93% homology to Bacillus sp. 1633 are claimed and [0112], full length protein, peptide from Bacillus clausii, and it includes Bacillus clausii also [0133], on page 69-71, Seq ID Nos 19 and 20) having diversified applications including food, textile industry etc. (at least in 0020]). It is evidenced from applicants own specification that man 6 is from Bacillus clausii (at least in [0067]) and therefore, Bacillus clausii of Kauppinen et al. (in page 69-71, Seq ID Nos 19 and 20) will have at least 93% sequence identity with claimed SEQ ID # 12 (man 6) which is Bacillus clausii.  

16.	Regarding claim 2, Kauppinen et al. discloses the mannanase enzyme composition which can contain sodium benzoate preservative is used in such composition ([0629], page 11, NaBz sodium benzoate is in detergent composition). Kauppinen et al. also discloses that the composition can include amylolytic enzyme also ([0240]). Kauppinen et al. also discloses that the laundry detergent contains mannanase, citric acid, Mg sulfate, amylase, cellulase etc. ([0630] Ex 16) composition includes citrate, (at least in [0631], Ex 17 III and IV).  However, it is to be noted that the components as claimed in claim 2 (b) (c) and (d) are optional. 

17.	Regarding claims 3, 17, Kauppinen et al. discloses the composition can be in liquid form, may be a gel etc. also (at least in [0152]). 

18.	Regarding claim 16, Kauppinen et al. discloses that the enzyme mannanase can be used to processing coffee extract (at least in [0296], [0297], [0298], [0300]).

19.	Regarding claim 20, Kauppinen et al. discloses, in one embodiment, that for detergent composition, the amount ranges from 0.0001% to 2% by weight of the composition (at least in [0230]). Claim 20 recites “an effective amount”. Claim 20 does not recite the range amount which can be considered as an effective amount. It is evidenced from applicant’s specification that the effective amount can be broad range of 0.000001% to 5.0% by weight of the composition (in PGPUB [0138]), and, therefore, meets claim 20.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the effective amount from the disclosed range amount to treat mannan containing material in order to degrade mannan 

Conclusion
20. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792